DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO (2006/0239729 A1; Okamoto) in view of SACRIPANTE et al. (8,073,376 B2; Sacripante)
Regarding claim 1, Okamoto teaches a digital printing process (figure 5) for xerography printing with curable dry toner, wherein said process comprises: forming a latent image as a pattern of electric charge on a surface of an imaging member; transferring dry toner onto a development member; developing the 
Similarly, Regarding claim 15, Okamoto teaches a digital printing apparatus for xerography printing with curable dry toner, wherein said apparatus comprises: an image forming unit comprising an imaging member adapted to sustain a pattern of electric charge forming a latent image on its surface, a development member arranged to receive dry toner, and to develop said latent image by transferring said dry toner onto said imaging member in accordance with said pattern, wherein the image forming unit is further configured to transfer the dry toner from the imaging member to a first substrate; second substrate application unit configured to apply a second substrate on the transferred dry toner on the first substrate; a fusing means configured to fuse the transferred dry toner before 
Okamoto does not teach, irradiating the dry toner with actinic radiation or particle beams to cure at least the fused transferred dry toner.
Sacripante teaches the use of heat and pressure, radiation, or beams for fusing; wherein irradiating the dry toner with actinic radiation or particle beams is recited to cure at least the fused transferred dry toner; wherein the irradiating is done after and/or during the fusing (column 18, line 23-54, figure 5).
Okamoto and Sacripante are both concerned with printers.
Okamoto teaches a printer that uses curable dry toner.  Sacripante teaches a curable dry toner and discusses how to fuse images using this type of toner.
The rationale for combining these teachings is a simple substitution of one known element for another to obtain predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of Sacripante with the teaching of Okamoto to fuse the curable dry toner according to any of the processes recited by Sacripante.
Regarding claim 2, the second substrate is provided with an adhesive layer on a face thereof facing the first substrate.
Regarding claim 5, Okamoto teaches the bonding of the second substrate to the first substrate is caused by heat and/or pressure 21 and/or actinic radiation and/or by particle beams, preferably during the applying of the second substrate and/or during the fusing and/or during the irradiating (shown in figure 5, [0192]).
Regarding claim 6, Sacripante teaches the curable dry toner is an electron beam-curable dry toner, and the irradiating step comprises irradiating the dry toner with electron beams [0016].
Regarding claim 7, Okamoto teaches the first substrate 12 and/or the second substrate are transparent (figure 5, [0185]; 12 is a film F and P is paper).
Regarding claim 8, Sacripante teaches a fusing process by which the second substrate and the dry toner are selected in-such a way that both the first and the second substrate adhere to the cured dry toner after the curing step (column 18, lines 50-54).
Regarding claim 11, Okamoto teaches the fusing is done during the applying of the second substrate by applying a heated rotating member, in particular comprising a fusing roller, against the second substrate such that the second substrate is pressed against the first substrate (figure 5 shows the process of attaching the second substrate).
Regarding claim 12, Okamoto in view of Sacripante suggest that the irradiating is done through the second substrate and/or through the first substrate (figure 5 of Okamoto with the fusing teaching from Sacripante).
Regarding claim 13, the first substrate and the second substrate are provided as a continuous web during printing; and wherein, during printing, the development member and the imaging member are continuously rotating members (figures 5 shows one paper web style substrate; it is known in the art at the time of the filing of this invention to shape a film sheet as a continuous film web [0045] as is taught by Hall et al., 2006/0148358 A1).  The rationale for combining these teachings is a simple substitution of one known element for another to obtain predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of Okamoto to fuse the curable dry toner on the teaching of Hall for a continuous web film.
Regarding claim 14, the first or second substrate is a plastic foil (Okamoto teaches plastic sheet).
Regarding claim 18, the curing means 211 are arranged in a separate curing station downstream of the fusing means, and wherein optionally the curing 
Regarding claim 19, the apparatus further comprising a first substrate feeding means configured to feed the first substrate as a continuous web during printing, wherein the second substrate application unit is configured to apply the second substrate as a continuous web during printing, and wherein the imaging member and the development member are configured to rotate during printing [0026-0027].
Allowable Subject Matter
Claims 3-4, 9-10, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall et al. (2006/0148358 A1) teaches a printer using a film web substrate.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 



/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        
QG